UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X                   2/6/2020
                                                               :
 MEDINA NIKOCEVIC,                                             :
                                                               :
                                              Plaintiff,       :
                                                               :
                            -against-                          :   19 Civ. 10990 (LGS)
                                                               :
 HORIZON WINDOW TREATMENTS, et al.,                            :
                                                               :         ORDER
                                              Defendants. :
 ------------------------------------------------------------ X


LORNA G. SCHOFIELD, District Judge:

          WHEREAS the initial pretrial conference in this matter is scheduled for February 11,

2020;

          WHEREAS no significant issues were raised in the parties’ joint letter or proposed case

management plan (Dkt. Nos. 19-20). It is hereby

          ORDERED that the February 11, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the Court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. The parties’ attention is particularly directed to the

provisions for periodic status letters, and the need for a pre-motion letter to avoid cancellation of

the final conference and setting of a trial date. The parties should be aware that the Court does

not extend the deadlines for fact and expert discovery absent compelling circumstances and that

this order does not stay or prolong discovery for the purpose of settlement discussions. It is

further

          ORDERED that, since the case has been automatically referred to mediation (Dkt. No.

18), the parties should be aware that mediation will have no effect upon any scheduling Order

issued by this Court without leave of this Court. The parties are also reminded that discovery is
governed by the discovery protocol as set forth in Judge Schofield’s Initial Discovery Protocols

for Employment cases located on the Court’s website, not by the discovery protocol contained in

the order of automatic referral (Dkt. No. 18). It is further

       ORDERED that if Defendant(s) seek to file a motion to dismiss, they shall file a pre-

motion letter pursuant to Individual Rules III.A.1 and III.C.2.



Dated: February 6, 2020
       New York, New York




                                                  2
